AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                         Santos Lemus                                       Case Number: 3: 18-cr-04499-BGS

                                                                            Elana R. Fogel

                                                                                       I 'I FILED
                                                                            Defendant's Attorne


REGISTRATION NO. 7231

THE DEFENDANT:                                                                                     I       DEC 1 3 2018
 IZI pleaded guilty to count(s)                                                                    I
                                                                                                       c-<K'.._;~>
                                                                                                  C ':-~-"r., •c ·-"c-R'CT                   •L'T
                                                                                                                                      1 CO"•.J11
 D was found guilty to count( S)                                                                                   L_..,i,__,.. I ,1
                                                                                                                                     ,-       - RNIA
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~




 IZI Count(s) UNDERLYING COUNTS ARE                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZI Assessment: $10 WAIVED            IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, December 13, 2018
                                                                          Date of Imposition of Sentence


                                                                          ~~M   ABLE BERNARD G. SKOMAL
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                         3: 18-cr-04499-BGS
